FILED
                             NOT FOR PUBLICATION                             JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAIME LOPEZ-HERNANDEZ,                           No. 05-76882

               Petitioner,                       Agency No. A072-880-847

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jaime Lopez-Hernandez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s decision finding him removable for participating in alien smuggling. We

dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Lopez-Hernandez’s unexhausted contentions

regarding his prior counsel’s alleged ineffective assistance, his entitlement to

warning pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), and his right to

counsel. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction

over legal claims not presented in administrative proceedings below).

      PETITION FOR REVIEW DISMISSED.




                                           2                                       05-76882